DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 15, and 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu et al., US 2019/0099668, in view of Picard et al., US 2010/0213873, and Mizuno, US 2020/0077184.

In Reference to Claims 1, 10, and 15
Aliakseyeu et al. teaches a method, system with a processor and memory, and non-transitory computer readable medium storing instructions executable by a processor (Par. 37-39) executing, by an information handling system, a video game application to generate an audio-visual (AV) stream comprising channels of audio data; analyzing, by the information handling system during the executing of the video game application, the one or more channels of audio data to identify a game event (Abstract and Par. 7 which teaches analyzing game audio to identify in game events, Par. 16 which teaches monitoring the audio stream of an AV stream of a game, Par. 17-18 which teaches analysis is during gameplay, Par. 47 which teaches various in game events to be detected such as explosions and gunfire); identifying, by the information 
However, Aliakseyeu et al. does not explicitly teach where the audio channel includes a plurality of channels of audio data; or analyzing the audio data using a machine learning program.
Picard et al. teaches a system for producing lighting effects from multimedia signals (Abstract) where signals generates from a video game console include a plurality of channels of audio data (Par. 44 which teaches a video game console as a source and teaches using multi-channel audio streams such as stereo audio);
It would be desirable to modify the method, system, and medium of Aliakseyeu et al. to include stereo audio as taught by Picard et al. in order to fully analyze the audio 
Mizuno teaches a sound analysis system for detecting and identifying audio events which includes analyzing the audio data using a machine learning program (Par. 51 which teaches using a trained neural network model for sounds analysis).
It would be desirable to modify the method, system and medium of Aliakseyeu et al. to include machine learning for audio analysis as taught by Mizuno in order to better and more accurately detect events in the videogame audio stream in order to better match lighting effects to the game events.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method, system, and medium of Aliakseyeu et al. to include stereo audio as taught by Picard et al. and to include machine learning for audio analysis as taught by Mizuno.

In Reference to Claims 17
Aliakseyeu et al. teaches wherein the one or more peripheral devices include a lighting device, and wherein the sound metadata enables the lighting device to perform a directional lighting feedback event during a particular in-game event of the plurality of the in-game events (Abstract and Par. 53 which teaches triggering peripheral lighting effects based on game events. Where examiner considers “a particular spatial pattern of lighting” to constitute a “directional lighting feedback event” as broadly claimed).

In Reference to Claims 18
.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu et al., US 2019/0099668, Picard et al., US 2010/0213873, and Mizuno, US 2020/0077184, further in view of Mora et al., US 2007/0260779.

In Reference to Claim 2
Aliakseyeu et al., Picard et al., and Mizuno teaches a method as described above in reference to Claim 1 including an audio stream with a plurality of channels of audio data. However, Aliakseyeu et al. does not explicitly teach executing an audio driver to generate an indication of a first number of audio channels; generating the plurality of channels of audio data based on the indication of the first number; and providing a subset of the plurality of channels of audio data to an output device, wherein a second number of audio channels associated with the subset is less than the first number.

It would be desirable to modify the system of Aliakseyeu et al., Picard et al. and Mizuno to include the multiple audio channels and audio analysis and channel changing functionality as taught by Mora et al. in order to allow the games system to output game audio which best matches the user’s audio hardware, or the user’s desired audio characteristics, such as stereo audio, even if those involve less channels than the game’s source audio.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Aliakseyeu et al., Picard et al. and Mizuno to include the audio analysis and channel changing functionality as taught by Mora et al.

Claims 3, 5-6, 11-12 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu et al., US 2019/0099668, Picard et al., US 2010/0213873, and Mizuno, US 2020/0077184, in view of Han, US 2020/0269134.

In Reference to Claims 3, 16, and 21
Aliakseyeu et al., Picard et al. and Mizuno teaches a method and computer readable medium as described above in reference to Claims 1, 10 and 15 including sound metadata (Aliakseyeu et al. Par. 46-49 which teaches the database of scripted event types for event triggers). However, Aliakseyeu et al. does not explicitly teach where the sound metadata includes an indication of a virtual direction of at least one sound indicated by the AV stream relative to a reference object in the AV stream.
Han teaches a system where the sound metadata includes an indication of a virtual direction of at least one sound indicated by the AV stream relative to a reference object in the AV stream (Fig. 5-7 and Par. 30-33 which teaches where the sound signals are generated according to the position and orientation of enemies in a game map relative to a player.  And where the system then analyzes the sound signal to generate a position identification signal in order to determine the direction of the sound in the virtual space of the game, and then to turn on a lighting indicator on a peripheral in the determined direction of the sound).
It would be desirable to modify the system of Aliakseyeu et al. Picard et al. and Mizuno to include the sound direction determination as taught by Han in order to allow the lighting system of Aliakseyeu et al. to also provide enemy direction feedback via the peripheral lighting system as taught by Han, as well as to improve the overall immersive feeling of the lighting effects by better matching the game events.


In Reference to Claims 5 and 11
Aliakseyeu et al. teaches wherein the one or more peripheral devices include a lighting device, and wherein the sound metadata enables the lighting device to perform a directional lighting feedback event during a particular in-game event of the plurality of the in-game events (Abstract and Par. 53 which teaches triggering peripheral lighting effects based on game events. Where examiner considers “a particular spatial pattern of lighting” to constitute a “directional lighting feedback event” as broadly claimed).

In Reference to Claims 6 and 12
Aliakseyeu et al. teaches where wherein the directional lighting feedback event includes one or more of modifying a color of light generated by one or more of a plurality of light sources of the lighting device, selectively activating one or more of the plurality of light sources based on a virtual direction indicated by the sound metadata, selectively activating one or more of the plurality of light sources based on a virtual distance indicated by the sound metadata, or selectively activating one or more of the plurality of light sources based on an identification of the one or more in-game events indicated by the sound metadata (Par. 53 which teaches modifying color of light and selectively activating light sources).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu et al., US 2019/0099668, Picard et al., US 2010/0213873, and Mizuno, US 2020/0077184 in view of Zhou et al., US 2014/0085414.

In Reference to Claim 19
Aliakseyeu et al., Picard et al. and Mizuno teaches a method, system, and computer-readable medium as described above in reference to Claim 15, which includes generating a directional feedback event at a peripheral device during a particular in-game event of a plurality of in-game events (Aliakseyeu et al. Abstract and Par. 53 which teaches triggering peripheral lighting effects based on game events. Where, as broadly claimed, examiner considers “a particular spatial pattern of lighting” to constitute a “directional lighting feedback event”). However, Aliakseyeu et al. does not teach where the one or more peripheral devices includes a haptic device and performing a directional haptic feedback event.
Zhou et al. teaches a computer system whereby directional haptic feedback is provided from haptic peripheral devices in accordance with analysis of audio events of multimedia content (Abstract and Par. 7 and 9).
It would be desirable to modify the system of Aliakseyeu et al., Picard et al., and Mizuno to provide directional haptic feedback to game events as taught by Zhou et al. as well as lighting feedback to game events in order to increase the enjoyment of the user by providing a greater sense of immersion in the game content via additional feedback responses that match the audio-visual content of the game.


In Reference to Claims 20
Aliakseyeu et al., Picard et al., Mizuno and Zhou et al. teaches where the directional haptic feedback event includes one or more of modifying an intensity and/or pattern of haptic feedback generated by one or more of a plurality of actuators of the haptic feedback device, selectively activating one or more of the plurality of actuators based on a virtual direction indicated by the sound metadata, selectively activating one or more of the plurality of actuators based on a virtual distance indicated by the sound metadata, or selectively activating one or more of the plurality of actuators based on an identification of the one or more in-game events indicated by the sound metadata (Zhou et al. Par. 7 and 9 which teaches modifying haptic feedback based on direction. See also Par. 36 and 40 which teaches that the feedback may selectively activate in different patterns).

Claims 7-8 and 13-14 and  are rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu et al., US 2019/0099668, Picard et al., US 2010/0213873, and Mizuno, US 2020/0077184, Han, US 2020/0269134, further in view of Zhou et al., US 2014/0085414.

In Reference to Claim 7 and 13

Zhou et al. teaches a computer system whereby directional haptic feedback is provided from haptic peripheral devices in accordance with analysis of audio events of multimedia content (Abstract and Par. 7 and 9).
It would be desirable to modify the system of Aliakseyeu et al., Picard et al., Mizuno, and Han to provide directional haptic feedback to game events as taught by Zhou et al. as well as lighting feedback to game events in order to increase the enjoyment of the user by providing a greater sense of immersion in the game content via additional feedback responses that match the audio-visual content of the game.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Aliakseyeu et al., Picard et al., Mizuno, and Han modify to provide haptic feedback to game events as taught by Zhou et al.

In Reference to Claims 8 and 14
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu et al., US 2019/0099668, Picard et al., US 2010/0213873, and Mizuno, US 2020/0077184, in view of Smith, US 2020/0066257.

In Reference to Claim 9
Aliakseyeu et al., Picard et al., and Mizuno teaches a method as described above in reference to Claim 1, including identifying in game events based on the analysis of audio data. However, Aliakseyeu et al. does not teach generating one or more spectrograms where events are identified based on the one or more spectrograms.

It would be desirable to modify the method of Aliakseyeu et al., Picard et al., and Mizuno to include spectrogram based audio event detection as taught by Smith et al. in order to improve the performance of the event detecting and classification of Aliakseyeu et al. in order to more reliably produce appropriate enhancement effects for the game.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Aliakseyeu et al., Picard et al., and Mizuno to include spectrogram based audio event detection as taught by Smith et al.

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered. Regarding argument directed towards 35 U.S.C. 101, in light of applicant’s amendments to the claims, particularly the recitation of analysis by the information handling system using a machine learning program, examiner considers the abstract idea to be integrated into a practical application and therefore rejection under 35 U.S.C. 101 is withdrawn.
Regarding applicant’s argument directed towards 35 U.S.C. 103. New grounds of rejection incorporating citation of the Mizuno reference in regard to the use of machine learning in an audio analysis and event identification system has been included to better address the new scope of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715